DETAILED ACTION
Notice of Non-responsive Amendment
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.  The Amendment filed 1/4/2022 will NOT be entered for the reasons set forth below. 

Election by Original Presentation
3.  Applicant’s 1/4/2022 amendment, which proposes an amended independent claim 1 and various amended, cancelled and new dependent claims, is a non-responsive amendment to the prior Official action of 10/5/2021. (See, MPEP § 821.03)  The proposed amended claims are directed to a non-elected embodiment of the invention that is independent or distinct from, and therefore subject to a restriction requirement (described below) in view of, the previously elected embodiment of the invention evidenced by the 9/10/2021 amended claims 1, 3, 5-7 and 9-10.  Therefore, the proposed 1/4/2022 amended claims 1, 3, 5-7 and 9-11 will NOT be entered and will not be examined at this time. 
Since as a result of this Election by original presentation determination by the Office, the application now includes no claims in condition for examination.  This Notice of Non-responsive amendment and Election by original presentation is being provided to applicant so applicant may file an appropriate response to address the issues presented herein. 
applicants are not permitted to shift during the examination of an invention from one independent and distinct version of the invention to another after an election has been made by applicant and an Office action on the merits is made based on the previously elected invention. (See, MPEP § 819)  As described above, an applicant cannot as a matter of right, file a reply to an office action with a response having claims that are independent or distinct from the claims that were previously elected, claimed and examined by the Office. 
Since applicants received an action on the merits, dated 10/5/2021, for the previously presented invention of the 9/10/2021 amended claims 1, 3, 5-7 and 9-10, the previously claimed invention of that most recent version of the claims has been constructively elected by original presentation by applicant for prosecution and examination on the merits in this application.  An election of an invention becomes fixed once the claims in an application have received an action on the merits by the Office. (See, MPEP § 818) 
Accordingly, proposed amended claims 1, 3, 5-7 and 9-11 will NOT be entered and are hereby withdrawn from consideration as being directed to a non-elected invention. (See, 37 CFR 1.142(b) and MPEP § 821.03)  As a result, there are no pending claims to examine in the application at this time. The proposed 1/4/2022 amended claims are not readable on the previously presented and elected invention (i.e., the 9/10/2021 amended claims) because if they had been filed as separately numbered claims in the previous amendment of 9/10/2021, together with the actual amended claims of 9/10/2021, the proposed amended claims would have been subject to a restriction requirement (as between Species Inventions I and II, shown below) 
Species I invention.  Most previously amended claims 1, 3, 5-7 and 9-10 of 9/10/2021, drawn to at least: a method for performing a contactless payment transaction, including: registering a user in a system enabled for contactless payment transactions. 
Species II invention.  Proposed amended and new claims 1, 3, 5-7 and 9-11 of 1/4/2022, drawn to at least: a method for performing an in-store contactless payment transaction, when making a purchase. 
The two invention Species are independent or distinct from each other because they are drawn to subject matter that does not exclusively overlap.  In other words, looking at independent claim 1 from both sets of claims, there are limitations in the Species I claim 1 version of the claims that are not required by the Species II claim 1 version of the claims, and there are limitations in the Species II claim 1 version of the claims that are not required by the Species I claim 1 version of the claims.  In addition, these two Species are not obvious variants of each other based on the current record. 
For example, at a minimum: 
at least one limitation of Species I claims (e.g. at least: the step of identifying the user includes establishing a connection between the user device and the system enabled for contactless payment transactions, such as a POS terminal, and/or an ECR, using a NFC reader/writer mode function or by allowing the user to select their image or avatar and name or nickname on the screen of the POS terminal, and/or ECR or by capturing and verifying consumer's biometric data and transforming his/her biometric, is not required by Claim 1 of the Species II claims, and 
at least one limitation of Species II claims (e.g. at least: transforming, by the device that belongs to the system enabled for the contactless payment transactions and is located in close proximity to the payment transaction site, the user's biometric data into a unique set of data by means of the data transformation algorithm and sending the unique set of data to the cloud computer server; and comparing, by the cloud computer server, the unique set of data received from the user device with the unique set of data received from the device that belongs to the system enabled for the contactless payment transactions and is located in close proximity to the payment transaction site, and if they adequately match each other, requesting, by the cloud computer server, a payment token or a payment card information from the user device for further transmitting it to a payment acceptance system of the store) is not required by Claim 1 of the Species I claims (and therefore not required by all original claims depending therefrom). 
There is a search and/or examination burden for the patentably of distinct species as set forth above for at least one or more of the following reasons.  There would be a serious search and/or examination burden if restriction between the Species inventions were not required because one or more of the following reasons apply (see e.g., MPEP §808.02): 

(b) The inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) The inventions require a different field of search (for example, use of different text search string queries or search strategies based on differing claim scope);
(d) The prior art applicable to one invention are not be applicable to another invention in the restriction; 
(e) The inventions are likely to raise different non-prior art issues under 35 U.S.C. §101 and/or 35 U.S.C. §112(b), or pre-AIA  112, 2nd paragraph. 
In response to this Notice, applicants are required to restrict the claims to be prosecuted in the instant case to those of Invention I previously elected, where applicants constructively elected those claims by original presentation for prosecution on the merits, and for which an Official action was rendered by the Office, or applicants may file a continuation to prosecute the proposed Invention II claims 1-3, 5, 9-13 and 15-18. (See, CFR §1.145, MPEP §821.03) 
The Office urges the applicant to contact the examiner listed below to set up a telephone interview if applicant has any question regarding this action or any questions regarding how to properly respond to this action.

Conclusion
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO MONTHS from the mailing date of this 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.